Exhibit 10.3

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This is Amendment No. 1, dated November 13, 2017 (this “Amendment No. 1”), to an
Executive Employment Agreement dated February 15, 2017 (the “Employment
Agreement”), between Cesca Therapeutics Inc., a Delaware corporation (the
“Company”), and Vivian Liu, an individual residing in the State of California
(“Executive”). Capitalized terms used in this Amendment No. 1 and not otherwise
defined herein shall have the meanings ascribed thereto in the Employment
Agreement.

 

Background

 

WHEREAS, pursuant to the terms of the Employment Agreement, Executive is
employed as Chief Operating Officer of the Company; and

 

WHEREAS, Section 4.4 of the Employment Agreement provides for certain annual
equity grants to be made to Executive in connection with her employment; and

 

WHEREAS, the Company and the Executive desire to hereby amend Section 4.4 of the
Employment Agreement in the manner set forth below.

 

NOW, THEREFORE, the parties hereto intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained, agree as follows:

 

Terms

 

1.           Section 4.4 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

4.4     Stock Option Grants. On a date to be determined by the Compensation
Committee of the Board of Directors (but no later than December 29, 2017),
Executive will be granted an option to purchase up to 250,000 shares of the
Company Common Stock (“Options”) under the Company’s 2016 Equity Incentive Plan,
as amended, (the “Plan”) pursuant to an option agreement in the form determined
by the Board of Directors (the “Option Agreement”). Subject to the terms and
conditions of the Option Agreement, the Options will vest as to 20% of the
shares subject to the Option (the “Option Shares”) on each of the first five
anniversaries of the grant date; provided, however, that the Options shall not
be exercisable unless and until the stockholders of the Company approve the
November 2017 amendment to the Plan increasing the number of shares issuable
under the Plan to 1,3250,000 shares, and only if such amendment is approved by
the stockholders within one year of the adoption of the amendment. The exercise
price of the Options will be equal to 100% of the fair market value of share of
Employer Common Stock on the grant date, and the Options will expire on the
tenth anniversary of the Effective Date. In the event of a conflict between the
terms hereof and the terms of the Option Agreement and/or the Plan, the terms of
the Option Agreement and/or the Plan will control. The foregoing equity grant
will be in addition to any grants made to Executive prior to November 13, 2017.
The Board may, in its absolute discretion, choose to grant Executive additional
options in the future.

 

 

--------------------------------------------------------------------------------

 

 

2.      Nothing set forth in this Amendment No. 1 shall affect any equity grants
made to Executive prior to the date of this Amendment No. 1.

 

3.     This Amendment No. 1 may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one document.

 

4.      This Amendment No. 1, together with the Employment Agreement, contains
the final, complete, and exclusive expression of the parties’ understanding and
agreement concerning the matters contemplated herein and supersedes any prior or
contemporaneous agreement of representation, oral or written, among them.

 

5.      This instrument shall be binding upon, and shall inure to the benefit
of, each of the parties’ respective personal representatives, heirs, successors,
and assigns.

 

6.      This instrument shall be governed by, and construed and enforced in
accordance with the laws of the State of California, and any disputes arising
hereunder shall be resolved in the manner set forth in Section 11 of the
Employment Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 on the day
and year first written above.

 

 

CESCA THERAPEUTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Xiaochun Xu

 

 

 

Xiaochun (Chris) Xu, President

 

 

 

 

 

                  EXECUTIVE                     By: /s/ Vivian Liu       

Vivian Liu, individually

 

 

2